In the
United States Court of Appeals
For the Seventh Circuit

No. 99-2967

James H. Ransom,

Plaintiff-Appellant,

v.

CSC Consulting, Inc., d/b/a CSC Index,

Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 98 0244--David H. Coar, Judge.

Argued February 8, 2000--Decided June 16, 2000



  Before Cudahy, Manion, and Diane P. Wood, Circuit
Judges.

  Manion, Circuit Judge. James Ransom, a highly-
paid consultant, sued his former employer, CSC
Consulting, Inc., under the Age Discrimination in
Employment Act, claiming that CSC fired him
because of his age. The district court granted
CSC summary judgment. Ransom appeals, and we
affirm.

I.   Factual Background

  James Ransom began working for CSC in 1993 as an
independent contractor. In 1996, when he was 55,
CSC hired Ransom to work in its Chicago office as
a vice-president at a base salary of $360,000. In
March 1997, CSC’s president announced a new
turnaround strategy for CSC, and as part of this
strategy CSC fired some of its vice presidents
and required the remaining officers to both
manage and sell CSC’s consulting services. A few
months later, CSC’s management team decided to
eliminate poorly performing officers from the
company; to evaluate performance, the management
team looked at the officers’ sales performance
targets, progress in achieving those goals, and
revenues.

  On September 19, 1997, CSC’s CEO, Douglas Gray,
fired Ransom, who was then 56. Claiming that he
was fired because of his age, Ransom sued CSC
under the ADEA. CSC moved for summary judgment,
arguing that it fired Ransom for a legitimate
non-discriminatory reason--his failure to meet
performance targets. The district court granted
CSC’s motion. Ransom appeals.

II.   Analysis

  We review de novo a decision on summary
judgment, considering the facts in the light most
favorable to the non-moving party. Miller v.
Borden, Inc., 168 F.3d 308, 312 (7th Cir. 1999).
Summary judgment is appropriate only if there are
no genuine issues of material fact and the moving
party is entitled to judgment as a matter of law.
Id. Against this well-established backdrop, we
consider Ransom’s age discrimination case.

  Ransom sued under the ADEA, which prohibits
intentional discrimination against persons age 40
or over. 29 U.S.C. sec. 621(b). Cengr v. Fusibond
Piping Systems, Inc., 135 F.3d 445, 450 (7th Cir.
1998). To prove age discrimination, a plaintiff
may proceed under either the direct or indirect
method. Here, Ransom attempts both--he contends
that CEO Gray’s deposition testimony directly
evidences an age animus, and that that same
inference arises under the McDonell Douglas
burden-shifting (indirect) approach. 411 U.S. 792
(1973).

  We begin with the direct case. "Direct evidence
’must not only speak directly to the issue of
discriminatory intent, it must also relate to the
specific employment decision in question.’" Baron
v. City of Highland Park, 195 F.3d 333, 339 (7th
Cir. 1999) (quoting Randle v. LaSalle
Telecommunications, Inc., 876 F.2d 563, 569 (7th
Cir. 1989)). Ransom cites the following
deposition testimony given by CEO Gray as direct
evidence of age discrimination:

Q. Were newly-made officers treated differently by
the management committee, when the management
committee discussed the October adjustment?

A. Yes.

Q. Why?

A. Well, if you’re going to promote a principal to
officer, you can’t perfectly hold them
accountable to officer performance for at least a
couple of years into their tenure as officers.
And we wouldn’t have promoted them if we were
going to then terminate them. That’s sort of
inconsistent behavior, management behavior. So by
definition in our model, we really had to exempt
them from that process. Now, the model is more
dynamic than that because we knew we were going
to promote certain people, if in fact we did. I
don’t know whether we did promote certain people
in October, but I, we did, the model would have--
we would have--we would have built the economic
model and the leverage model assuming those
people were going to be officers. And so
therefore, other people, less productive people,
would have to go. So it was a constant tension,
when you’re in a declining business, as to how
many to promote, how many not to promote, so
forth.

Q. But nonetheless, the desire to continue
promoting people continues to exist, even in a
declining environment?

A. Right, that’s correct.

Q. Why is that?

A. Because if the young people in the organization
don’t see a future, they’re going to leave,
number one. Number two, the younger people in the
organization looked at the officers in the
organization in the mess that it was in. So the
younger people, right or wrong, the younger
people in the organization look at the officers
and say, these are the people who put us in the
position we’re in now. They can’t be that good.
So a) in order to provide--keep the younger
people from leaving, and b) presumably to refresh
the officer group, you’ve got to have people
coming in. So that’s the reason for it.

  Ransom argues that Gray’s statements that he
sought to "keep the younger people from leaving"
and wanted to "refresh the officer group" are
direct evidence that CSC discriminated against
him because of his age. We disagree. Gray’s
testimony does not create an inference that it
fired Ransom because of his age. Rather, Gray
testified about the "promote and eliminate"
dynamic that had "always" been in play at the
companies where he worked, including CSC, A.T.
Kearney and Morgan Stanley. Under this dynamic,
companies promote principals to officers and then
continuously eliminate the worst performing
officers to make room for future officers. These
comments may be viewed as general observations
about corporate behavior rather than as a direct
explanation about Ransom’s termination.

  Moreover, in this excerpt Gray was not speaking
of younger officers, but of younger people in the
organization who were not yet in the same high-
level, high-salary position as Ransom. Ransom
earned well into the six-figure range, and as a
highly-paid executive was held to a higher
standard--a standard that younger people in the
company would someday hope to achieve. He
apparently did not meet that standard--see infra
at 7--and thus was fired.
  While Ransom argues that we should interpret
Gray’s statements about "younger people" as
really meaning "younger officers," it would be
unreasonable to do so for two reasons. First of
all, Gray did not say "younger officers" or even
"younger employees"--he said "younger people in
the organization." Because Gray’s statement
specifically identified the comparative class of
employees--those younger people in the
organization--it is unreasonable to read it in
the contradictory fashion proffered by Ransom--as
younger officers. Second, in context, it is
unreasonable to interpret "younger people in the
organization" as "younger officers" because as
the above extensive excerpt demonstrates, albeit
inartfully, Gray was juxtaposing officers with
non-officers. The officers were supposed to set
an example--a standard--that would encourage, not
discourage, the younger people about their future
in the organization.

  Nor does the "refresh the officer pool" comment
create a reasonable inference of age
discrimination because the word "refresh" does
not have an age-based connotation. See, e.g.,
Beatty v. Wood, 204 F.3d 713 (7th Cir. 2000)
(employer’s statement that they needed "new
blood," does not in isolation evidence age-based
discriminatory animus). Moreover, nothing in the
record creates an inference that Gray meant that
he wanted to "refresh" the officer pool with
"younger" employees but rather with "newer"
employees, including lateral hires. In fact,
Ransom’s own appointment as an officer only one
year earlier, when he was 55, demonstrates that
refresh meant new officers, not younger. Thus, we
conclude that Gray’s "refresh" comment does not
reasonably create an impression of age-based
animus, and therefore, Ransom’s direct case
fails. See, e.g., Fortier v. Ameritech Mobile
Communications, Inc., 161 F.3d 1106, 1113 (7th
Cir. 1998) (the term "new blood" in the abstract
simply means a change and is not direct evidence
of age discrimination).

  Ransom also attempts to prove his age
discrimination case under the McDonnell Douglas
burden-shifting method. Under this method, Ransom
must establish a prima facie case of
discrimination. If he does, the burden is for CSC
to produce evidence of a legitimate non-
discriminatory reason for Ransom’s termination.
Ransom, who still has the burden to prove
discrimination, must then present evidence of
pretext--that the proffered reason was not
genuine. Adreani v. First Colonial Bankshares
Corp., 154 F.3d 389, 393 (7th Cir. 1998).

  To establish a prima facie case of age
discrimination, Ransom must present evidence that
he is in the protected class, i.e. age 40 or
older; that he was performing his job
satisfactorily; that he was discharged; and that
similarly situated, substantially younger
employees were treated more favorably. Fisher v.
Wayne Dalton Corp., 139 F.3d 1137, 1141 (7th Cir.
1998). CSC argues that Ransom cannot establish
either that he was performing his job
satisfactorily, or that similarly situated
significantly younger employees were treated more
favorably, and thus that Ransom has failed to
make a prima facie case. We will bypass the prima
facie case (and thus this dispute) however,
because as discussed below, CSC has presented
evidence of a legitimate non-discriminatory
reason for Ransom’s termination, and there is no
evidence of pretext. See Abioye v. Sundstrand
Corp., 164 F.3d 364, 368 (7th Cir. 1998) ("When
the defendant has proffered an explanation for
termination that the court determines to be non-
pretextual, the court may avoid deciding whether
the plaintiff has met his prima facie case and
instead decide to dismiss the claim because there
is no showing of pretext.")./1

  Specifically, CSC presented evidence that it
terminated Ransom because he failed to meet CSC’s
expectations, and given the declining market, it
needed to reduce the number of high-paid
officers. CSC presented evidence that based on
the six months during fiscal year 1997 that
Ransom worked for CSC as an employee, he had a
sales target of $2.5 million but only managed
revenue of $242,338. Then in fiscal 1998 Ransom
managed and sold only $250,848 for the first five
months, while his target for the year was $6
million. Thus he was over $2 million short in
1997 and was way behind the pace for his annual
target after five months in 1998. Ransom’s
failure to meet a sales quota is a legitimate,
non-discriminatory reason supporting his
termination. Fairchild v. Forma Scientific, Inc.,
147 F.3d 567, 572 (7th Cir. 1998).

  Ransom responds by challenging the way CSC
measured his performance. He argues that because
he was not Vice President for the entire fiscal
year 1997, CSC should take into account the
revenues he managed for CSC while an independent
contractor, and this would bring his total to
$733,000. Ransom also argues that he negotiated
contracts in August 1997 which totaled more than
$1,930,000, and that CSC should also have
considered these lucrative deals.

  However, as this court has often stated, it does
not sit as a super personnel department to review
an employer’s business decisions. McCoy v. WGN
Continental Broadcasting Co., 957 F.2d 368, 373
(7th Cir. 1992). And "[i]t is no business of a
court in a discrimination case to decide whether
an employer demands too much of its workers."
Coco v. Elmwood Care, Inc., 128 F.3d 1177, 1179-
80 (7th Cir. 1997). In fact, it is not even the
court’s concern that an employer may be wrong
about its employee’s performance, or be too hard
on its employee. McCoy, 957 F.2d at 373. Rather,
the only question is whether the employer’s
proffered reason was pretextual, meaning that it
was a lie. Wolf v. Buss (America) Inc., 77 F.3d
914, 919 (7th Cir. 1996). Thus, Ransom’s attack
on the way CSC calculated his sales figures gets
him nowhere as long as the company’s reliance on
those calculations was in good faith. See Green
v. National Steel Corp., Midwest Div., 197 F.3d
894, 900 (7th Cir. 1999) ("It is ’a distraction’
for [the plaintiff] to argue about the accuracy
of [the employer’s] assessment of her involvement
in the alleged behavior because that is not the
determinative issue."). See also, Bahl v. Roal
Indemnity Co., 115 F.3d 1283, 1291-92 (7th Cir.
1997). Nor is it evidence of pretext that some
members of the management team believed that
Ransom should not yet be terminated. See Jordan
v. Summers, 205 F.3d 337 (7th Cir. 2000)
(concluding that the fact that one panel member
rated the plaintiff as "excellent" does not prove
pretext, but merely that the other panel members
were mistaken). In short, Ransom has failed to
present any evidence that CSC’s proffered reason
was a lie, and not merely a mistake, id., and
therefore, Ransom has failed to present any
evidence of pretext. Accordingly, CSC was
entitled to summary judgment under the indirect
method as well as the direct method.

III.   Conclusion

  Ransom’s time as a high-paid CSC executive was
short, but the shortened duration was not due to
his age. Rather CSC presented evidence that its
declining business environment required it to cut
costs by eliminating some of its top executives
whose performances did not justify their
(corporate) existence. Because Ransom failed to
present evidence of pretext, he cannot succeed on
an indirect case under the ADEA. Ransom also
failed to present direct evidence of age-based
animus, and therefore he cannot succeed under the
direct method. Accordingly, the district court
properly granted CSC summary judgment. We AFFIRM.


FOOTNOTE

/1 Ransom pointed to two younger officers, Gary Moe
and Sandra Tuck, who he contends performed worse
than he, but who were not terminated. CSC
contends that those officers were "not similarly
situated." As to Moe, CSC asserts that he was not
similarly situated to Ransom because, even though
his performance was poorer than Ransom’s, he was
a leader in the growing information technology
practice and possessed expertise which CSC
needed. CSC argues that Tuck was also not
similarly situated because she was off work, or
soon to be off work in connection with the
adoption of a child, and CSC believed this to be
an inappropriate time to terminate her. We need
not decide whether these individuals are
similarly situated to Ransom, however, because as
discussed above, this issue only goes to the
prima facie case, which we are bypassing because
CSC has presented evidence of a legitimate non-
discriminatory reason for terminating Ransom.